Case 1:21-mc-00001-CBK Document 11-2 Filed 06/09/21 Page 1 of 2 PageID #: 88




                   EXHIBIT 1
Case 1:21-mc-00001-CBK Document 11-2 Filed 06/09/21 Page 2 of 2 PageID #: 89


From:           Barbara Paepke
To:             Jason Tupman; Houghtaling, Stephen (USMS)
Subject:        FW: COVID Vaccination update
Date:           Tuesday, April 13, 2021 3:11:57 PM



Due to the fact that I had not received any vaccination
verifications from your staff members, I contacted Judge
Kornmann and he sent me the following response: “Please tell
them we are waiting to hear from them.”

From: Charles Bruno Kornmann <Charles_Kornmann@sdd.uscourts.gov>
Sent: Tuesday, April 13, 2021 1:23 PM
To: Barbara Paepke <Barb_Paepke@sdd.uscourts.gov>
Subject: RE: COVID Vaccination update

Please tell them we are waiting to hear from them.


From: Barbara Paepke
Sent: Tuesday, April 13, 2021 9:41 AM
To: Charles Bruno Kornmann <Charles_Kornmann@sdd.uscourts.gov>
Subject: COVID Vaccination update

I have not received any notifications from the Public Defenders or
US Marshal’s regarding receiving the vaccine(s). The only US
Attorney that has responded to me is Tim Maher.

Barb
